Citation Nr: 0810971	
Decision Date: 04/03/08    Archive Date: 04/14/08	

DOCKET NO.  05-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a right wrist 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran requested and was properly 
scheduled and notified for a Travel Board hearing to be 
conducted in February 2008.  He failed to appear for that 
hearing, and there is no motion for a rescheduled hearing.  
The case is now ready for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  No right wrist injury is documented at any time during 
service, there is a complete absence of any objective 
evidence of chronicity of right wrist symptoms for over 30 
years after the veteran was separated from service, and there 
is a complete absence of any objective medical evidence or 
opinion which in any way shows or suggests that current right 
wrist problems are attributable to any incident, injury or 
disease of active military service.


CONCLUSION OF LAW

A right wrist disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in May 2004.  
This notice informed him of the evidence necessary to 
substantiate his claims, the evidence VA would collect on his 
behalf, the evidence he was responsible to submit, and 
advised he submit any relevant evidence in his possession.  
The service medical records, records of the veteran's private 
medical treatment, and records of the veteran's treatment 
with VA were all collected for review.  A review of the 
claims folder shows that the RO made numerous attempts to 
obtain all private medical records identified by the veteran.  
One particular physician's records were not obtained after 
two requests and the RO notified the veteran of this fact.  
All-known available evidence has been collected for review 
and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for VA examination 
with a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  However, because there is a complete 
absence of any evidence of right wrist injury during service 
or chronicity of right wrist symptoms for 30 years after 
service, there is no duty to obtain such opinion; any opinion 
based upon the evidence presently on file could only be 
speculative.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Analysis:  The veteran filed his claim for service connection 
for right wrist disability in March 2004, over 33 years after 
he was separated from service.  The service medical records, 
which do not appear incomplete, contain no complaint, 
finding, treatment or diagnosis for right wrist injury or 
disability at any time during service.  The service medical 
records do corroborate the veteran's report of loading bombs 
aboard ship, and do note an acute back strain, but there is 
no documentation of a right wrist injury.  The November 1970 
physical examination for separation from service contains no 
finding of right wrist disability, and the upper extremities 
and other musculoskeletal functions were noted to be normal.  
Following the 1970 service separation, there is a complete 
absence of any objective medical or other evidence which in 
any way shows or suggests that the veteran had chronicity of 
right wrist symptomatology at any time during or for over 33 
years after he was separated from service.  

Private treatment records document that the veteran underwent 
a cervical spine fusion surgery in November 1999.  Sometime 
after the surgery, the veteran complained of having chronic 
neck and right upper extremity pain.  A January 2003 MRI of 
the cervical spine did identify a large central and right 
paracentral disc extrusion at C6-C7 when compared with prior 
MRI, with an opinion that this disc abnormality likely 
resulted in impingement of the exiting right C7 nerve root.  
A March 2003 nerve conduction study also was considered 
abnormal with findings consistent with cervical 
radiculopathy.  

A May 2004 VA X-ray study of the veteran's cervical spine 
confirmed surgical fusion of C4-C5-C6 with orthopedic screws 
and plates in vertebral bodies.  X-ray study of the right 
wrist revealed findings of subchondral sclerosis present at 
the radiocarpal joints, with minimal osteoarthritic changes.  
Carpal alignment was maintained, and there was no evidence of 
any acute fracture or dislocation.  The scaphoid was somewhat 
deformed which might be attributable to some prior trauma.  
More recent outpatient treatment records reveal the veteran 
to be treated for chronic neck, back, wrist and other pain, 
and receiving a regimen of pain medication.  These records 
also include a clear notation that the veteran is a 
questionable historian.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a right wrist 
disability.  There is a complete absence of any objective 
medical or other evidence which in any shows or suggests that 
the veteran sustained a right wrist injury at any time during 
or for decades after service.  Right wrist arthritis is not 
demonstrated during or within one year after service.  
Although the right X-ray from 2004, over 33 years after 
service, included an incidental finding of a somewhat 
deformed scaphoid which might evidence a prior trauma, this 
can not be reasonably attributed to any injury during service 
decades earlier.  Moreover, that X-ray otherwise only noted 
minimal osteoarthritic change with no evidence of any acute 
fracture or dislocation.  


ORDER

Entitlement to service connection for right wrist disability 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


